 4:18-cr-03143-JMG-CRZ Doc # 109 Filed: 02/03/21 Page 1 of 2 - Page ID # 222




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:18CR3143

      vs.
                                                             ORDER
FREDERICK ALAN VOIGHT,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
105), because Defendant himself has recently received the discovery and is
reviewing it before deciding whether his counsel should file pretrial motions. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 105), is granted.

      2)    Pretrial motions and briefs shall be filed on or before April 12, 2021.

      3)    The status conference currently set for February 18, 2021 is
            continued to April 13, 2021 at 11:00 a.m. by telephone before the
            undersigned. Parties are directed to use the conference instructions
            found at filing no. 17 for participation in the call. Counsel for the
            parties must be present on the call. The defendant may, but is not
            required, to attend the conference.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and April 12, 2021 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
4:18-cr-03143-JMG-CRZ Doc # 109 Filed: 02/03/21 Page 2 of 2 - Page ID # 223




          have been duly diligent, additional time is needed to adequately
          prepare this case for trial and failing to grant additional time might
          result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
          Failing to timely object to this order as provided under this court’s
          local rules will be deemed a waiver of any right to later claim the time
          should not have been excluded under the Speedy Trial Act.

    February 3, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
